Citation Nr: 0922093	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  00-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a major depressive 
disorder with chronic pain syndrome, to include as secondary 
to paresthesia of the left side of the tongue with 
hypesthesia of the left facial area.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran had active military service from June 1976 to 
June 1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

The Veteran was scheduled for a Board hearing at the RO in 
August 2008 but, in a July 2008 written statement, his 
attorney said he withdrew his hearing request.  As such, the 
Board believes all due process requirements were met with 
regard to his hearing request.  See 38 C.F.R. § 20.702(2008).

In May 2006, the Board denied the Veteran's claim and he 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  By Order of May 2007, 
the Court granted a joint motion for partial remand filed by 
the Veteran and VA General Counsel that vacated, in part, the 
Board's May 2006 decision, and remanded the matter to the 
Board.  In compliance with the Court's remand, in September 
2007, and again in October 2008, the Board remanded the 
Veteran's claim to the RO via the Appeals Management Center 
(AMC) in Washington, D.C. for further evidentiary 
development.  The AMC/RO completed the development as 
directed, continued to deny the claim, and returned the case 
to the Board for further review.


FINDING OF FACT

The preponderance of the probative evidence indicates that an 
acquired psychiatric disorder, to include a major depressive 
and adjustment disorder with depressed mood, is not related 
to an in-service disease or injury, or a service-connected 
disability.




CONCLUSION OF LAW

An acquired psychiatric disorder, to include a major 
depressive and/or adjustment disorder with depressed mood, 
was not incurred in or aggravated by active service, a 
psychosis may not be presumed to have been so incurred; and 
such a disorder is not proximately due to, the result of, or 
aggravated by, paresthesia of the left side of the tongue 
with hypesthesia of the left facial area.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(a), 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
April 2003, September 2004, and September 2007, of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The above noted letters met all VCAA notice requirements, 
except for notice of how disability ratings and effective 
dates are assigned in the event service connection is 
granted.  Content-compliant errors are deemed prejudicial, 
and VA has the burden to show the claimant was not prejudiced 
by the omission.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  VA may rebut the presumption of prejudice 
by showing the purpose of the VCAA notice was not frustrated 
and that the essential fairness of the adjudication was not 
affected.  Id. at 888.  The purpose of the notice is not 
frustrated if the claimant had a meaningful opportunity to 
participate in the adjudication of his or her claim.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Board 
finds the evidence of record shows that any error related to 
the timing or content deficiency was cured and rendered non-
prejudicial.

In the instant case the Board finds no prejudice accrued to 
the Veteran.  The first reason the Veteran was not prejudiced 
is that, in the decision reached below, the Board denies the 
claim; as a result, there will be no need to assign a 
disability evaluation or an effective date.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Second, 
the Veteran has had a meaningful opportunity to participate 
in the adjudication of his claim, and he has in fact 
participated.  Third, he has demonstrated through the 
submissions and arguments of his attorney that he has 
specific knowledge of these matters and of what is necessary 
to substantiate his claim.  See Andrews v. Nicholson, 421 
F.3d 1278, 1283 (Fed. Cir. 2005).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, as found above, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  Further, the claim was reviewed 
on a de novo basis, as shown in supplemental statements of 
the case, the most recent of which are those of January and 
February 2009.  In sum, there is no evidence of any VA error 
in notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication, and the Board may address 
the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
a psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such active service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

There is no issue as to whether the Veteran manifests an 
acquired mental disorder.  He has been diagnosed variously as 
having a major depressive disorder with pain syndrome, and an 
adjustment disorder with depressive features.  So, the 
salient issue of this appeal concerns whether his acquired 
mental disorder is causally connected with either his active 
service or his service-connected paresthesia of the left side 
of the tongue with hypesthesia of the left facial area.  See 
38 C.F.R. §§ 3.303, 3.310.   

Analysis

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, a 
mental disorder or symptoms of one.  The January 1979 Report 
Of Medical Examination For Separation notes the Veteran was 
assessed as normal from a psychiatric perspective, and he was 
deemed physically fit for separation.  There is no evidence 
he has at any time manifested a psychosis, to include to a 
compensable degree within one year of his separation from 
active service.  Thus, the preponderance of the evidence of 
record is against finding a factual basis for service 
connection on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309(a).

The evidence of record shows he was first diagnosed with an 
acquired mental disorder some 20+ years after his separation 
from active service.  The Board deems it an accurate 
assessment of the record to observe the Veteran and his 
attorney do not in fact assert service connection should be 
allowed on a direct basis, but rather on a secondary basis.  
See 38 C.F.R. § 3.310.

During dental treatment in June 1977, the Veteran reported 
paresthesia of the left side of the tongue.  He was diagnosed 
with paresthesia of the lingual branch of V3 secondary to 
extraction of tooth number 17.  A December 1977 treatment 
note includes the veteran's continuing complaints of numbness 
of the left side of the tongue as well as the gum.  The 
assessment was nerve damage secondary to anesthesia.
A January 1983 rating decision granted service connection for 
hypesthesia, left facial area, effective June 1979.  In as 
much as service connection for left facial area numbness is 
in effect and the Veteran is currently diagnosed with an 
acquired mental disorder-as noted above, Wallin elements 1 
and 2 are shown by the evidence of record.  As noted earlier, 
the seminal issue, therefore, is whether the service-
connected left facial area hypesthesia is either the 
etiological agent for the mental disorder, or it aggravates 
it-that is, chronically worsens it.

VA received the Veteran's claim for his acquired mental 
disorder in June 2002.  He asserted his facial area 
hypesthesia causes chronic pain, constant pain that felt like 
a sinus infection, and he had tried to cope with the pain for 
a long time.  As a result, he had experienced anxiety.

A September 2002 letter of one of the Veteran's private 
physicians, Dr. F, notes the Veteran's reported history of 
progressive left facial area numbness since the in-service 
dental procedure and "lately," pain in the left face.  
December 2002 records of the Veteran's private neurologist, 
Dr. R, note the Veteran's presentation with a chief complaint 
of left-sided facial and neck pain, which had recently 
worsened.  Dr. R noted a past history of anxiety and 
depression.  His neurological examination of the Veteran was 
essentially normal, and his impression included anxiety/ 
depression.  He recommended diagnostic tests, including an 
MRI of the brain.  The January 2003 MRI examination report 
notes the examination was interpreted as normal, as also was 
a January 2003 electro-encephalography study.

The Veteran was afforded a VA examination in April 2003.  The 
report notes the Veteran's complaint that the pain was always 
present, and he compared it to a ringing in the ear.  
Otherwise, he reported he was in good health, and his 
neurologist had prescribed a number of medications, including 
psychotropic medications.  The examiner noted the Veteran had 
no history of formal psychiatric treatment, though his 
neurologist had recommended it.  As noted, his neurologist, 
as well as his primary care physician, had prescribed 
psychotropic medications over the prior two years.

The Veteran described his symptoms as extremely depressed, 
with loss of motivation, anhedonia, fatigue, lack of energy, 
difficulty sleeping, irritability, great sadness, extreme 
loss of libido, and an overwhelming sense of hopelessness and 
helplessness about his future.  He also noted he was socially 
withdrawn, did not interact with his wife and children as 
much as before, and he described himself as an extremely 
unhappy, frustrated, and angry person who felt no one really 
understood what he was going through.  He also noted that the 
inability to escape the odd feelings in his tongue and on the 
side of his face and head interfered with his ability to 
function at work, as it impaired his concentration, which 
caused him to commit errors.

During the mental status examination, the examiner noted the 
Veteran was depressed with a flattened effect in an overall 
pessimistic and fatalistic view of his world.  He told the 
examiner he was ready to go out of his mind because of the 
odd sensations in his head, which he described as a constant 
torture.  The Veteran said he had to drag himself through 
almost every day, because his depression was so significant 
and-the examiner observed, it included a considerable amount 
of psychomotor retardation.  Following his examination of the 
Veteran and the claims file, and his assumption the Veteran's 
report was factual and accurate, the examiner rendered Axis I 
diagnoses of major depressive disorder, recurrent, and 
chronic pain syndrome.

The examiner observed, however, that while the Veteran met 
the diagnostic criteria for a major depressive disorder, it 
was unlikely that it was secondary to his service-connected 
left facial area hypesthesia.

Records of the Veteran's private psychiatrist, Dr. A, note 
his presentation in October 2003.  The Veteran noted his 
employment as a postal worker, and he complained of increased 
depression, anxiety, poor sleep, and agitation.  He also 
noted he had reported his depressive symptoms to a VA 
physician who recommended he get psychiatric services.  Dr. A 
noted a two-year history of psychiatric treatment, but the 
Veteran had not in fact undergone psychiatric treatment.  Per 
the report, his family physician had been prescribing 
Zyprexia, Tranxene, and Zoloft.  The Veteran noted to Dr. A 
that he was happily married.
Dr. A's mental status examination of the Veteran revealed a 
depressed mood and anxiousness.  No evidence of psychosis was 
noted.  He rendered Axis I diagnoses of major depressive 
illness, recurrent, and a generalized anxiety disorder.  Dr. 
A noted that, if the Veteran's stress continued, he should 
consider therapy.

VA outpatient records note the Veteran presented for 
psychological treatment in December 2003.  He reported a 
several-year history of anxiety and depression, which had 
increased in severity.  His complaints were essentially the 
same as reported at the April 2003 examination.  He also 
noted his facial pain, which had increased in severity, and 
he believed it contributed to the exacerbation of his anxiety 
and depression.  He reported his work record as a postal 
worker was good, but he had been using more sick leave over 
the past few years due to pain, anxiety, and depression.  The 
Veteran also reported recent marital conflict.  The screening 
psychologist noted an Axis I diagnosis of major depressive 
disorder and rule out generalized anxiety disorder.

A March 2004 VA entry notes the Veteran's session with the VA 
psychiatrist to whom he was assigned for therapy.  The 
examiner noted the Veteran's history of major depressive 
disorder with anxiety, as well as his history for left facial 
pain secondary to the in-service dental procedure.  The 
Veteran reported getting two to three hours of sleep a night.  
The examiner adjusted the Veteran's medication and noted an 
Axis I diagnosis of major depressive disorder secondary to 
pain syndrome.  At June 2004 follow-up, the Veteran continued 
to report difficulty falling asleep.  The examiner entered a 
diagnosis of mood disorder secondary to chronic pain 
syndrome.

In June 2006, the Veteran's attorney referred him to a 
private neurologist, Dr. M, for an evaluation of his facial 
pain.  Dr. M noted that perhaps the Veteran's symptoms 
possibly increased significantly.  He also noted he had 
reviewed "the lists and records from the VA hospital," 
which associated the symptoms to previous dental work.  Dr. M 
noted that throughout the evaluation, the Veteran experienced 
severe facial pain without following specific trigeminal 
nerve findings.  The left facial distribution the Veteran 
implied, however, seemed to primarily indicate the left V2 
and V3 distribution.  Dr. M rendered a diagnosis of atypical 
facial pain-trigeminal neuralgia, which he deemed related to 
the Veteran's in-service dental procedure.

Pursuant to the Board's 2007 remand, the Veteran was examined 
by a Panel that consisted of two Board-certified 
psychiatrists and a licensed psychologist.  The April 2008 
examination report notes the panel reviewed the claims file 
as part of the examination.  The report further notes the 
Veteran reported a normal and happy childhood.  He described 
the 1977 in-service dental procedure that left numbness of 
his left face, tongue, and gum, which never changed, and the 
pain got worse.  At first the pain was of a numb type, and 
his primary residual was the loss of taste over two-thirds of 
his tongue, which he described as including the loss of even 
basic sweet, sour, salty, and bitter, taste.  When asked by 
the examiners, he noted his taste was confined to a small 
part of his tongue.  The Veteran did not, however-noted the 
examiner, report any changes in his ability to think or 
comprehend or any cognitive or memory changed as a result of 
the dental procedure.

The report notes the examiners then addressed the Veteran's 
work history, which consists of a history of consistent 
employment and education, the longest of which had been with 
the U.S. Postal Service.  He has an associate's degree in 
business administration from West Moreland Community College, 
and also a bachelor's degree in the same discipline from 
California University of Pennsylvania, which he obtained in 
1986 or 1987.  He Veteran reported 25+ years of service with 
the Postal Service, he was generally doing well in his job, 
as he reported no difficulties or problems, and that he had 
not lost time from work secondary to psychiatric or 
psychological problems.  He reported he had been married for 
27 years but, at the time of the examination, he had been 
separated for eight weeks, and he had two daughters.  As 
concerned his separation, he noted he was depressed a lot, 
lost interest, and could not have sex.  It had been going on 
for a long time, but he had just found out a few months 
earlier.  The examiner interpreted the Veteran to mean his 
marriage had been deteriorating over time, but he only 
recently became aware of how far it had deteriorated when his 
wife left him.

The examiner noted the Veteran was somewhat vague and 
nonspecific about the onset of his psychiatric problems.  He 
reported they began approximately 15 to 20 years earlier-
somewhere in the area of 1990.  At that time, noted the 
Veteran, he started being on edge, not sleeping well, 
everything bothered him, and he started getting more pain in 
his face, which awoke him three to four times at night.  He 
started losing interest in doing things.  The pain got worse, 
and the edginess started.  Despite these ongoing symptoms, 
the Veteran did not seek any kind of assistance until about 
10 years earlier, and then only from his primary care 
physician, and it was also at that time he first reported his 
complaints of facial pain.  He did not seek mental health 
treatment until referred by his primary care physician.  His 
initial evaluation was in 2003.

The panel noted the April 2003 VA examination, and that it 
appeared the Veteran had not sought psychiatric treatment 
until after that examination.  Also noted was the VA 
outpatient record that noted the June 2004 diagnosis of 
depression secondary to chronic pain and paralysis of the 5th 
cranial nerve.  The panel noted the May 2004 MRI findings of 
no abnormalities and generally normal findings and no focal 
area of abnormal contrast enhancement within the brain.  Such 
findings, noted the panel, would suggest no obvious 
physiological cause for the Veteran's 5th cranial nerve 
paralysis.

The Veteran reported his medication helped his depression, 
but he was unable to specify which medication helped him.  He 
then described his symptoms, and how life seemed to be 
passing him by.  When asked if anything made his pain worse, 
the Veteran noted coldness in general made it worse.  The 
reverse, however, did not apply, as he denied warmth improved 
it.  In fact, he noted that nothing made the pain better.  
When asked specifically if his mood affected his pain, he 
indicated he did not know, but eventually reported his pain 
was always the same, regardless of his mood.  He also denied 
environmental factors affected his depression.  The examiner 
asked if there had been any significant changes or problems 
recently, and the Veteran indicated his family had filed 
bankruptcy due to financial problems and difficulties.  The 
Veteran, however, denied the bankruptcy had affected, or was 
affecting, his depression or mood in any way.  He noted prior 
activities he once enjoyed were softball and socializing with 
his friends, as well as going out with his wife.  He was on 
his neighborhood recreation committee and he coached soccer 
for three years.  He stopped when his kids moved up to a 
higher level.

Mental status examination revealed the Veteran to appear 
sickly and out of shape, and he appeared somewhat older than 
his stated age.  No evidence of psychosis was noted, as he 
denied any hallucinations or delusions or homicidal or 
suicidal ideation.  On a scale of 1 to 10, the Veteran 
assessed his pain on average as 7/10.  He reported drinking 
two beers on Friday or Saturday with his brother.  He had a 
couple of friends at work, but he did not go out with them, 
but he did attend church.  No significant impairment of 
insight or judgment was noted.

When not working, the Veteran reported he enjoyed walking.  
He transported his daughter to sports events and he 
straightened up around the house and did grocery shopping.  
He reported he handled his own finances.  Approximately three 
years earlier his family went bankrupt due to overspending 
with credit cards, as well as overspending on their house.  
While he reported he was making it at the time of the 
examination, he noted he was still struggling somewhat.  The 
examiner noted it appeared the Veteran had financial 
difficulties for several years, and that some of his anxiety 
and his seeking treatment occurred at the same time as his 
financial difficulties.

The three-member panel rendered an Axis I diagnosis of 
adjustment disorder with depressed mood, unrelated to the 
service-connected condition or military service.  The 
examiners also noted the Veteran did not currently meet the 
diagnostic criteria for depression but rather his current 
psychological symptoms appeared more consistent with an 
adjustment disorder with depressed mood.  The examiners noted 
the Veteran did not seek psychiatric or psychological 
treatment until approximately two months after the April 2003 
VA Compensation and Pension Examination.  Also noted was 
that, by his report, the Veteran did not seek help for his 
claimed long-term pain-related problems until approximately 
10 years earlier.

The panel noted it did not find sufficient evidence of 
symptomatology to diagnose the Veteran with a major 
depressive disorder.  He continued to function at his job, 
which he had worked at for over 20 years, and he reported he 
had lost no time or encountered difficulties at work 
associated with psychiatric or psychological problems.  The 
Veteran was also noted to have a stable marriage relationship 
until recently, he overall reported adequate functioning in 
almost all areas.  But there were recent stressors consisting 
of financial difficulties due to credit card overspending and 
marital problems due to sexual dysfunction.  The most 
appropriate diagnosis in such circumstances, noted the panel, 
appeared to be that of an adjustment disorder with depressed 
mood.

As to whether the Veteran manifested depression secondary to 
or caused by his current service-connected disorder, the 
panel noted both research and standard accepted psychiatric 
nomenclature did not allow for the diagnosis of depression 
secondary to a medical disorder, unless that medical disorder 
had a clear etiological or causal relationship to the mood 
disorder.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV), the clinician must 
establish that the mood disturbance is etiologically related 
to the general medical condition through a physiological 
mechanism, in order to diagnose depression due to a general 
medical condition.  Further, the panel noted, there is no 
physiological mechanism that can be cited or determined in 
which paralysis of the 5th cranial nerve would be a causal 
factor in depression.  The same is true for a general pain 
disorder of any kind and, according to the Diagnostic and 
Statistical Manual of Mental Disorders, pain in and of itself 
cannot be considered an etiological factor in the diagnosis 
of a mood disorder.  As a result, according to accepted 
psychiatric nomenclature, neither chronic pain nor paralysis 
of the 5th cranial nerve or loss of sense of taste can be 
considered etiological causal factors in depression, 
indicating, therefore, any observed depression could not be 
caused by or secondary to such disorders.

The panel opined the diagnosed adjustment disorder did not 
appear related in any way to the Veteran's chronic pain, loss 
of taste, or paralysis of the 5th cranial nerve.  The Veteran 
reported no difficulty chewing or functioning in any way, and 
reported no difficulty with psychiatric problems until long 
after service, and did not seek psychiatric help until 
approximately two months after the 2003 VA examination.  The 
panel agreed it was unlikely the Veteran's current adjustment 
disorder with depressed mood was caused by or aggravated by 
paresthesia of the left side of the tongue with hypesthesia 
of the left facial area.

Following receipt of a copy of the April 2008 VA examination 
report, the Veteran's attorney referred it to a private 
clinical psychologist, C.R., Ph.D.  Dr. C.R. noted she 
reviewed the 2008 report, transcripts of the hearings, a 
written statement from the Veteran, and the notes of numerous 
outpatient visits with neurology and psychiatry.  She noted 
her concurrence with the diagnosis of the Veteran's treating 
psychiatrist that he had a major depressive disorder, and she 
also opined it is as likely as not it developed in response 
to the service-connected nerve damage.  Thus, she disagreed 
with the conclusions of the three-member VA panel that 
examined the Veteran in April 2008.

Dr. C.R. noted the April 2008 panel diagnosis stood alone in 
the record, as every other professional had diagnosed the 
Veteran with major depression, including the VA examiner at 
the April 2003 examination, as did Dr. A.  The other 
providers, noted Dr. C.R., also assigned lower Global 
Assessment of Functioning scores than did the panel.

The global assessment of functioning score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders.  The panel assigned a global assessment of 
functioning score of 70, indicative of mild symptoms, as 
compared to scores in the 40s and 50s, assigned by the other 
examiners referenced by Dr. C.R.  As to the panel's 
observation the Veteran significantly over reported his 
symptomatology, Dr. C.R. noted that tended to conflict with 
the Veteran's appearance at the April 2008 examination.  
Terms used in the mental status examination such as 
"sickly," "disshelved," "lethargic," "listless," 
"withdrawn," "detached," and "dysphoric with flatten 
affect," were consistent with major depression.  Further, 
she noted, the Diagnostic and Statistical Manual of Mental 
Disorders provides manifestation of at least five stated 
symptoms is sufficient to meet the criteria for a major 
depressive episode which, Dr. C.R. noted the Veteran 
reported: depressed mood, diminished interest or pleasure, 
insomnia, psychomotor retardation, and diminished ability to 
think/concentrate.

Dr. C.R. noted the panel was correct that depression 
secondary to a medical disorder must entail an etiological 
relationship between the mood disorder and medical condition.  
Dr. C.R. opined that just because major depression is not a 
physiological outcome of the Veteran's nerve damage did not 
mean the depression was not an associated emotional outcome.  
She postured that the Diagnostic and Statistical Manual of 
Mental Disorders specifically provided for the possibility 
that a major depressive episode could be considered to be the 
psychological consequence of having the general medical 
condition.  She then cited two articles that noted people 
with chronic pain have three times the average risk of 
developing psychiatric symptoms-usually mood or anxiety 
disorders; and, the other article noted people with chronic 
pain have a portion of the brain that is always active, and 
the constant activity rewires the nerve connections in the 
brain.  While Dr. C.R. conceded there may not be an 
etiological mechanism between chronic pain and depression, 
there was a significant correlation, as the April 2003 VA 
examination and Dr. Young documented.  She then noted the 
most recent examination report made little mention of the 
Veteran's pain other than to report his complaints, as 
compared to the other notes of record that were replete with 
notations of the Veteran's efforts to seek pain relief.  She 
also noted the Veteran's repeated reports of his history of 
pain that started immediately after his surgery and 
continued.

After observing the Veteran's diagnoses of atypical facial 
pain and trigeminal nerve pain, Dr. C.R. concluded major 
depression is a common response to chronic pain, and the 
Veteran's repeated statements of a depressed mood were 
consistent with her assessment.  Dr. C.R. opined it was more 
likely than not the Veteran's depression was attributable to 
his service-connected nerve damage and the associated pain 
from that condition.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another, which it may do, Evans v. West, 12 Vet. App. 22, 31 
(1998), provided the reasons for doing so are stated.  
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

Upon assessing the reports of Dr. C.R. and the VA panel, the 
Board accords the greater weight to the VA examining panel.  
Dr. C.R. attaches significant emphasis to the numerous 
recorded entries in the Veteran's medical records, including 
those of VA providers, that note depression among his 
diagnoses.  There is no indication, however, that any other 
psychiatric or psychological provider conducted the 
diagnostic tests conducted by the panel.  The records of Dr. 
A, his personal psychiatrist, note no indication he referred 
the Veteran for any diagnostic tests.  This was also the case 
at the April 2003 VA examination.  Moreover, while the April 
2003 examiner diagnosed major depressive disorder he opined 
it was unrelated to the Veteran's service-connected disorder.

Dr. C.R. addressed the opinion of the VA panel as a 
"perception that [the Veteran] tends to over report 
symptomatology," and as noted above, she pointed to the 
reported description of the Veteran's presentations."  The 
Board finds, however, that the panel did not rely on a 
subjective perception, but rather on the basis of clinical 
tests administered to the appellant, such as the Beckton 
Depression Inventory.  While the raw results entailed 
interpretation, the Board does not deem that as mere 
perception.  It is notable that Dr. C.R. did not comment on 
the objective test data set forth in the April 2008 VA panel 
report.  The Board also reads the panel mental status 
examination as set forth within the context of the 
observation that the Veteran tended to over report his 
symptoms.

In terms of the panel's assessment that the Veteran's claimed 
symptoms appeared at odds with his ability to function, the 
outpatient records note the Veteran's reported his chronic 
pain impacted his ability to concentrate at work and another 
noted he reported he was using more sick leave.  Nonetheless, 
the Board infers the panel recorded what the Veteran told 
them as concerned his symptoms.  In this vein, the time line 
recorded by the panel would include periods where the Veteran 
saw other providers during the time he and his family were 
experiencing financial difficulties which eventually led to 
bankruptcy, but he did not report that fact to them.  He did 
report his marital difficulties to the 2003 VA examiner, 
though not any financial stress.  As concerns Dr. C.R.'s 
emphasis on the Veteran's long-term complaints of chronic 
pain, it is notable that she did not comment on the fact the 
medical records in the claims file note no objective clinical 
diagnosis of an underlying disorder with which to associate 
the pain.  All neurological tests conducted on the Veteran 
were interpreted as within normal limits.  The panel noted 
this fact and included it as part of the basis for the 
panel's diagnosis and opinion.

It is quite clear Dr. C.R. and the VA panel disagreed both on 
their interpretation of the Diagnostic and Statistical Manual 
of Mental Disorders criteria and its application to the 
Veteran's claimed symptomatology.  The two board certified 
psychiatrists, by virtue of their training, were competent to 
consider the medical diagnoses and clinical tests of record.  
Dr. C.R. appropriately referred to articles by similarly 
qualified professionals when she addressed that area.  
Nonetheless, in light of the Board's assessment, for the 
reasons set forth above, the Board finds the report and 
opinion of the VA panel garners the greater weight.  Reliance 
on generic medical literature is outweighed by reliance on 
findings made based on the specific facts of this case.  In 
the Board's assessment, Dr. C.R.'s report does not place the 
state of the evidence in equipoise.  Thus, the preponderance 
of the evidence is against the Veteran's claim.  38 C.F.R. 
§ 3.310.  

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).
.  



ORDER

Entitlement to service connection for a major depressive 
disorder with chronic pain syndrome, to include as secondary 
to paresthesia of the left side of the tongue with 
hypesthesia of the left facial area, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


